900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy MCKINNEY, Plaintiff-Appellant,v.Warden WATERS, Maryland Correctional Training Center;Officer Butts, Coii, Maryland CorrectionalTraining Center;  Officer Thompson,Coii, Maryland CorrectionalTraining Center,Defendants-Appellees.
No. 89-6337.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.March 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 89-1552-PN).
Timothy McKinney, appellant Pro Se.
John Joseph Curran, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Timothy McKinney appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McKinney v. Waters, C/A No. 89-1552-PN (D.Md. Oct. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED